Title: To James Madison from William Kirkpatrick, 1 February 1803
From: Kirkpatrick, William
To: Madison, James


					
						Duplicate.
						Sir,
						Malaga 1 Feby. 1803.
					
					I profit of two Vessels on the departure for Philadelphia, and Salem, to acquaint you, that the French Commercial Agent in this place, has Just received Advice, that the Dey of Algiers has declared War against France; This Intelligence is transmitted to him, by his Colleague in Barcelona, where a vessel had arrived with the News, and Despatches for the French Government, which were immediately sent on by Express.  I hasten to Communicate to you this Important Information, and am with much Respect and Regard, Sir Your most obedt. he. St.
					
						Willm. Kirkpatrick.
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
